internal_revenue_service commerce street dallas tx tak exgmpt and government entities division release number release date legend org organization name xx - date address - address date date person to contact badge number contact telephone number contact address employer_identification_number certified mail dear a final adverse determination_letter as to your exempt status under sec_501 of this is the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective april 20xx our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 sec_6033 and the regulations there under our records also indicate you have not filed an annual return on form_990 since the year ended march 20xx sec_6033 provides that with certain exceptions every organization_exempt_from_taxation under a shall file an annual return contributions to your organization are no longer deductible effective april 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after april 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in o court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication tax exempt and governmeocnt entities oivision org address department of the treasury internal_revenue_service charles lindbergh blvd garden city new york date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely nanette m downing director eo examinations letter catalog number 34809f 886a departinent of the freasuss internal_revenue_service explanation of items _ name of axpayer org ein schedule no or exhibit of year period ended 20xx legend org - organization name xx - date city - city state - state ssues whether the org qualifies for exemption under sec_501 of the internal_revenue_code because the organization has no operations and does not meet the operational_test as a charitable_organization under internal_revenue_code irc c facts vhe org ceased operation sometime in november 20nn when it moved from its original office in city state vhe last form_990 was filed for the year ended march 20xx there appears that no activities nor was any income generated or expenditures paid_by this entity since that ime we have made several attempts to contact the last known officers who were listed on the form_990 for the year ended march 20nn but to no avail law requirements for exemption under sec_501q pinal-reg tax-rlegs sec_1_501_c_3_-1 organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet cither the organizational_test or the operational_test it the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 c as defined and elaborated in paragraph d of this is not exempt section d exempt purposes-- in general an organization may be exempt as an organization described in sec_501 c if it is organized and operated exclusively for one or more of the following purposes a religious b chantable c scientific d ‘vesting for public safety e literary f educational or g prevention of cruclry to children or animals final-reg pan-regs sec_1_501_c_3_-1 operational_test -- primary activities an organizanon will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt form 886-a rev department of the treasury - internal_revenue_service page cena 886a - - department the ercasury - internal revenue ser ice _ explanation of items schedule no or exhibit of year period ended 20xx name of vaxpaver org inin eien oe -_ purposes specified in sec_501 c conclusions ihe government contends that the org failed to meet the operational_test under reeulations sec_1 c -1 d fii tt failed to establish that it is operated exclusively for public and charitable purposes based on the above information it was determined that the organization does not meet the operational_test under sec_501 c because it conducts no charitable activities therefore revocation of its exempt status is proposed effective april ist 20xx porm 886-a rev department of the treasury - internal_revenue_service page
